Citation Nr: 0945399	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  99-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for arthritis of the 
thoracic spine and lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to June 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim has been before the Board previously, which 
procedural history was described in a June 2005 Board 
decision and will not be repeated here.  In the June 2005 
decision, the Board, in pertinent part, denied the Veteran's 
claim for entitlement to service connection for arthritis of 
the thoracic spine and arthritis of the lumbar spine.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).

In November 2006, the Veteran and the Secretary of VA 
(parties) filed a "Joint Motion for Partial Remand" to vacate 
the Board decision as to this issue and remand it for 
additional development and adjudicative action.  The Court 
granted the motion the following month. 

Thereafter, in an April 2007 decision, the Board again denied 
the Veteran's claim for service connection for arthritis of 
the thoracic spine and lumbar spine.  The Veteran appealed 
the Board's decision to the Court.  

In November 2008, the Veteran and the Secretary of VA 
(parties) filed a "Joint Motion for Partial Remand" to vacate 
the Board decision as to this issue and remand it for 
additional development and adjudicative action.  In an Order 
of December 2008, the Court vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.

In June 2009, the Board requested a medical opinion from a 
Veterans Health Association (VHA) physician.  A response was 
received in July 2009.  The Veteran and his attorney were 
provided with a copy of the medical opinion obtained, and 
were afforded an appropriate period of time for response. 

Lastly, the Board notes that in April 2007 the matter of 
service connection for a heart disability was remanded to the 
RO for additional development.  While it appears that the 
requested development was completed, the RO has yet to fully 
readjudicate the claim.  Hence this matter is not before the 
Board, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the evidence is against a finding 
that arthritis of the thoracic spine and lumbar spine is 
attributable to service, or was present within 1 year of 
separation from service, and is not related to the Veteran's 
service-connected residuals of cervical arthritis.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
thoracic spine and lumbar spine, to include as secondary to 
service-connected residuals of cervical arthritis, are not 
met.  Arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, September 2001 and April 2004 letters 
provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection on appeal.  This letter also informed the Veteran 
of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter further requested that the Veteran submit 
any additional information or evidence in his possession that 
pertained to his claim.  After issuance of the above letters, 
and proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated the issue on 
appeal in a November 2004 SSOC.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates, such omission is not 
shown to prejudice the Veteran.  As the Board's decision 
herein denies the claim for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, the reports of VA examinations, and a July 2009 VHA 
opinion.  Also of record and considered in connection with 
the appeal is the transcript of the December 1998 hearing 
before RO personnel and the June 2002 Board hearing, as well 
as various written statements provided by the Veteran as well 
as by his prior representative and his attorney, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran alleges that the arthritis in his cervical spine 
has moved down into his thoracic and lumbar spine causing him 
extreme pain and limited movement. The Veteran is service 
connected for arthritis of the cervical spine, which is 30 
percent disabling.  It has been rated as traumatic arthritis 
with limitation of motion.  Review of the service treatment 
records (STRs) reveals complaints of neck pain after 
sneezing.  Disc pathology was found to have been the result 
of the pain. Subsequently, this apparently turned into 
arthritic changes in the cervical spine, for which service 
connection has been granted.

At a December 1998 RO hearing, the Veteran testified that his 
problems started in his neck and gradually went down further 
on his spine.  He stated he thought it was arthritis causing 
the discomfort in these areas.  The Veteran noted he had not 
been told by a physician what was causing his pain. The 
Veteran's representative indicated he would be asking the 
Veteran's treating physician about a possible relationship 
between the cervical spine and the thoracic and lumbar spine.  
The Veteran stated he felt he had these problems while in 
service-that he had pain in those areas at that time.  He 
testified he did not remember being diagnosed with arthritis 
other than his neck area while in service.  The Veteran 
asserted he felt the arthritis had gradually spread beyond 
his cervical spine region, which he stated he felt was 
treated soon after his discharge from service.

At the June 2002 hearing before the undersigned, the Veteran 
testified he had difficulty with his grip because of 
arthritis in his hand.  He noted he wore wrist splints to 
bed.  The Veteran stated he remembered being treated for pain 
in his wrists and hands while in service.  He testified he 
currently had pain all the way down his spine and into his 
arms, to include numbness and tingling in his fingers.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for arthritis of the thoracic 
spine and lumbar spine on either a direct basis or as 
secondary to the service-connected residuals of cervical 
arthritis.  The Veteran has not reported having sustained an 
injury to his thoracic spine or lumbar spine during service.  
Rather, he alleges he felt pain in those areas in service and 
he believes that the osteoarthritis in his cervical spine has 
caused the arthritis in his thoracic and lumbar spine.

The STRs are silent for treatment for or a diagnosis of 
arthritis of the thoracic spine or the lumbar spine.  The 
STRs, however, clearly show that the Veteran was diagnosed 
with arthritis and disc pathology of the cervical spine.  
There is a lack of evidence showing that the Veteran had a 
disease or injury associated with the thoracic spine and 
lumbar spine while in service.  He did have the cervical disc 
injury following a sneeze in service.

Post service medical evidence includes a March 1972 VA 
examination report that shows that x-rays taken of the lumbar 
spine were normal.  X-rays taken of the thoracic and lumbar 
spine in August 1975 showed no significant radiographic 
abnormalities.  Such is evidence against a finding that 
manifestations of arthritis to a compensable degree in the 
thoracic and lumbar spine were shown within one year 
following the Veteran's discharge from service.  In fact, the 
first showing of degenerative changes in the thoracic spine 
is in December 1982, when x-rays taken of the chest showed 
degenerative changes throughout the thoracic spine. VA x-rays 
taken in August 1996 showed arthritis in the lumbar spine.  
X-rays taken of the thoracic spine showed diffuse idiopathic 
skeletal hyperostosis.

Thus, the first showing of arthritis of the thoracic spine 
was in 1982 and the first showing of arthritis in the lumbar 
spine was in 1996-which is many years after the Veteran's 
discharge from service.  Therefore, there is a lack of 
evidence of in-service disease or injury, manifestations of 
arthritis in the thoracic spine or lumbar spine to a 
compensable degree within one year of discharge from service, 
and evidence of continuity of symptomatology between service 
and the first showing of arthritis in the thoracic and lumbar 
spine.  

In response to the issues raised in the Joint Motion and the 
Veteran's attorney's request in an April 2009 letter for an 
additional VA medical opinion, the Board sought a VHA opinion 
in June 2009 to address whether the Veteran's thoracic and 
lumbar spine disorder were related to service, or were 
secondary to the Veteran's service-connected cervical spine 
disability.  In July 2009, the Chief of Surgery at the Kansas 
VA medical center submitted a VHA opinion in which he noted 
that both he and the Chief of Neurosurgery and Spine Surgery 
had reviewed the Veteran's case and that both were providing 
the VHA opinion.  They opined that it was not likely at all 
(much less than 50 percent) that the Veteran's 
osteoarthritis, DISH, and osteoporosis were related to 
service.  In regard to Dr. RS's opinion, it is possible that 
degenerative changes in the spine could be manifested first 
by cervical spine changes (or vice versa); but, the Veteran 
had few changes on cervical spine, he had no changes on other 
films, and he has many more risk factors for development of 
DISH (i.e. obesity, steroid use) and these are much more 
likely causes that that this occurred while in service.  The 
opinion furthered that while people with cervical spine 
disease may develop thoracic and lumbar spine disease, it is 
unlikely (much less than 50 percent) that it is because of 
the Veteran's cervical spine disease.  It is much more likely 
that the Veteran's osteoarthritis is due to his comorbid 
conditions.  Thus, the above evidence is against the 
Veteran's claims on a primary or presumptive basis.

In regards to service connection on a secondary basis, the 
evidence includes a December 1998 letter from a private 
physician, Dr. RS.  He stated he had reviewed "several pages" 
of the Veteran's records related to cervical disc disease and 
that it was "possible that the degenerative changes in the 
other parts of the entire spine including the cervical spine 
were first manifested by the degenerative changes in the 
cerv[]ical spine." 

In a May 2004 VA examination report, the examiner diagnosed 
the Veteran with osteoarthritis, diffuse idiopathic skeletal 
hyperostosis (DISH), and osteoporosis of the thoracic and 
lumbosacral spine and osteoarthritis of the shoulders, 
elbows, wrists, and hands.  He concluded, "Without resorting 
to speculation, there is insufficient clinical evidence to 
relate the Veteran's widespread osteoarthritis, DISH, and 
osteoporosis to either his service-connected cervical spine 
condition or to complaints of joint pain while on active 
military duty."

In regards to the above two opinions, the mere fact that two 
examiners discuss the realm of possibility of a relationship 
between the Veteran's current disabilities and service or a 
service- connected disability does not establish positive 
evidence.  Here, a private physician did not state that there 
was evidence of a relationship between the current 
disabilities and the Veteran's service-connected disability, 
but rather that there could be a relationship between the 
two.  The Court has held that a medical statement using such 
terms as "possible" and "could have," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Here, Dr. RS provided no rationale for his opinion.  The VA 
physician did not establish either a positive opinion or a 
negative opinion; rather, he stated that there was 
insufficient clinical evidence to make a determination of a 
relationship between the current disabilities and both the 
Veteran's service and the service-connected cervical spine 
disability.

What these medical opinions establish, at best, is 
speculation, as opposed to positive evidence.  Under these 
circumstances, the provisions of 38 C.F.R. § 3.102 would not 
apply.  Id.  ("By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  (Emphasis added.)).

Again, the private physician's opinion is too speculative to 
be positive evidence of a nexus between arthritis of the 
thoracic and lumbar spine and the service-connected 
disability.  See Bloom, 12 Vet. App. at 187.  The VA 
physician's opinion indicates that he could not establish a 
nexus between the current disabilities and the Veteran's 
service or his service-connected cervical spine disability 
based on the clinical evidence of record.  The VA physician 
made clear that he had reviewed the evidence of record as 
demonstrated by his rather detailed description in the 
examination report of the evidence in the claims file. The 
private physician, however, merely stated he had "reviewed 
several pages of records . . . related to [the Veteran's] 
cervical disc disease."  Both physicians failed to provide a 
positive opinion regarding the current diagnoses of arthritis 
in the thoracic and lumbar spine and service or a service- 
connected disability. 

By contrast, as detailed above, the July 2009 VHA opinion was 
a definitive conclusion that the Veteran's degenerative 
changes in the thoracic and lumbar spine was unlikely (much 
less than 50 percent) related to the Veteran's service-
connected cervical spine disease and more likely due to his 
comorbid conditions (i.e. obesity and steroid use).  As the 
Chief of Surgery at the Kansas VA medical center clearly 
outlines the reasons and bases for the VHA opinion, which was 
based on a review of the claims file by both him and the 
Chief of Neurosurgery and Spine Surgery, and which also 
specifically addressed Dr. RS's opinion, the Board finds such 
opinion to be of great probative value.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and written assertions, as well as 
those of his former representative and  attorney provided on 
his behalf, as to the alleged etiology of the Veteran's 
arthritis of the thoracic spine and lumbar spine.  While the 
Veteran, as a layperson, is competent to report his own 
symptoms, and matters about which he has personal knowledge 
(see Layno v. Brown, 6 Vet. App. 465, 470 (1994) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)) neither he, 
his former representative, nor his attorney is shown to have 
to the medical training and expertise to competently render a 
medical opinion as to cause or etiology of the claimed 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for arthritis of the thoracic and 
lumbar spine must be denied. In reaching this conclusion, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert, 1 Vet. App. 53-56 
(1990).


ORDER

Service connection for arthritis of the thoracic spine and 
lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


